DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to the amendment filed 06/03/2021.
Applicants’ submission of the IDS dated 05/11/20121 is acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.
Claims 1-5 are pending.
Claims 1, 4 and 5 are currently amended.
Claims 1, 4 and 5 are independent claims.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki Kumagai (US 2010/0070972 A1) (hereinafter Kumagai) in view of Xianjun Zou (US 2014/0040994 A1) (hereinafter Zou) and further in view of Jenkins et al. (US 8,832,714 B1) (hereinafter Jenkins).

As per claim 5, Kumagai discloses (Currently Amended) An information processing system, comprising: a terminal device; an information processing apparatus; and a server (e.g. Kumagai; [Figs. 8-9] discloses client device (11) [terminal device].  [Fig. 3] discloses Master HTTP server [information processing apparatus] and Worker HTTP server [server].  [0032] discloses each server and client device can be a PC or an image forming apparatus that includes resources such as CPU and memory.), wherein the terminal device is configured to: transmit a first request for using a first service provided by the server to the information processing apparatus (e.g. Kumagai; [Figs. 8-10] [0112] discloses client device sends client request to master VM/HTTP server [apparatus] for using web application service provided by a worker VM/HTTP server.  [0030] discloses user specifies URL and sends the URL as a client request.  ), the information processing apparatus includes: a memory; and a processor coupled to the memory (e.g. Kumagai; [Figs. 8-9] discloses client device (11) [terminal device].  [Fig. 3] discloses Master HTTP server [information processing apparatus] and Worker HTTP server [server].  [0032] discloses each server and client device can be a PC or an image forming apparatus that includes resources such as CPU and memory.  [0057] discloses client device 11 sends a client HTTP request via an open port.), and the processor configured to: store information in the memory in association with a specific service, the information specifying another service called in response to a request for using the specific service (e.g. Kumagai; [0053-0056] discloses service managing unit maintains a service managing table and stores/registers service names and corresponding port numbers.  Also see [Figs.4-5 and related description] [0087] [0098] [0142].  [0060] discloses application managing unit stores in the memory unit information on each web application executed by each worker, the URL corresponding to that web application, the service provided by that web application, the identification information of the corresponding worker HTTP server.); receive the first request from the terminal device (e.g. Kumagai; [Fig. 3] [0057] the request receiving unit receives a client request from the client device.  [Figs. 8-10] discloses request receiving unit of master HTTP server receives client request.); acquire first information stored in the memory in association with the first service; and notify the server of the acquired first information together with the first request (e.g. Kumagai; [0058-0059] discloses service identifier , and the server is configured to: receive the first information together with the first request from the information processing apparatus (e.g. Kumagai; [0061] [0063-0064] discloses the client request appended with service identifier is transferred to the worker HTTP server.  [0077] discloses worker HTTP server [server] receives a client request from the master HTTP server [information processing apparatus].); identify an address of a second service specified by the received first information; execute processing for the first request by using the second service at the identified address (e.g. Kumagai; [0078-0079] upon receiving a client request from the master HTTP server, the application managing unit refers to the correspondence table and searches for a web application the corresponds to the URL specified in the client request and sends a processing request to that web application. [0080] discloses the web application performs processing on the client request.  Also see [Fig. 10] [0132-0133].); and transmit a result of the execution to the terminal device (e.g. Kumagai; [0069] discloses sending a processing response corresponding to a client request to the client device.  Also see [Fig. 10] [0135].).
Kumagai does not expressly disclose wherein the first information specifies a second service called in response to the request for using the first service, and the first service calls a purpose-specific application programming interface (API) and the purpose-specific API is used to call a basic API to call the second service in response to a request for using the second service.
However, Zou discloses the information specifying another service called in response to a request for using the specific service; receive the first request from the terminal device; identify an address of a second service specified by the received information; execute processing for the first request by using the second service at the identified address and wherein the first information specifies a second service called in response to the request for using the first service, and the first service calls the second service in response to a request for using the second service (e.g. Zou; [Claims 1 and 6] discloses a third-party application receiving a request for a first service from a client device operated by an end user and determining that the first service needs service provided by the second service, wherein the request includes type information and parameter information of the second service; querying a service directory to obtain an access address of the second service according to the type information of the second service; forwarding the request for the second service to a capability server according to the access address; and forwarding a service response message returned by the capability server to the third-party application.  In response to receiving a first service from a client device, the third-party application determines second service is needed and calls the second service by forwarding the request for the second service to a capability server according to the access address obtained from a service directory.  The second service response is returned by the capability server to the third-party application.  Thus, the second service does not call any other services and a request for using second service to the capability server from the third-party application is separate from the first service requested by the client device.  Also see [0013-0018] [0119].).

Kumagai and Zou disclose the first service calls the second service using the address of the second service specified by the first information in response to a request for using the second service (Kumagai; [0078-0079] upon receiving a client request from the master HTTP server, the application managing unit refers to the correspondence table and searches for a web application the corresponds to the URL specified in the client request and sends a processing request to that web application.  Thus, Kumagai discloses using URL (e.g. address of the second service) specified in the client request to locate a web application and sending a processing request to that web application.  Zou; [Claims 1 and 6] discloses a third-party application receiving a request for a first service from a client device operated by an end user and determining that the first service needs service provided by the second service, wherein the request includes type information and parameter information of the second service; querying a service directory to obtain an access address of the second service according to the type information of the second service; forwarding the request for the second service to a capability server according to the access address.  Thus, Zou discloses obtaining an access address of the second service when the first service needs service provided by the second service.).  
As discussed above, the combination of Kumagai and Zou discloses the first service calls the second service using the address of the second service specified by the first information in  the first service calls a purpose-specific application programming interface (API) and the purpose-specific API is used to call a basic API to call the second service.
However, Jenkins discloses the first service calls a purpose-specific application programming interface (API) and the purpose-specific API is used to call a basic API to call the second service in response to a request for using the second service (e.g. Jenkins; [Fig. 1 and related description] [Col. 3, lines 30-45]  [Col. 4, lines 50-67 – Col. 5, lines 1-56] discloses service client application (112) issues a service request to client framework application (115) via service API call (118), the client framework application (115) transmits a service request to provider framework application (145) via service API call (133), and the provider framework application issues service request to the service provider application via service API call (154).  The service provider application receives the service API call and performs some functionality in response to the service API call.  Thus, the client framework application calls service API (133) to call a service API (154) to call the service provider application.  Jenkins strongly implies that API call would require address of the networked service provider where the desired second service resides to access/invoke the second service.  Specifically, in view of [Figs. 1 and 5], Jenkins clearly discloses service providers and service clients are in communication via network. It is understood that in order to invoke/call desired services provided by server providers via API calls, the API call would require network address of a particular service provider that provides the desired service.  Thus, Jenkins implies API call will require/use address of the service provider where the second service is located, to access the second service.).


As per claim 1, this is an apparatus claim having similar limitations as cited in system claim 5.  Thus, claim 1 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

As per claim 4, this is a medium claim having similar limitations as cited in system claim 5.  Thus, claim 4 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai, Zou in view of Jenkins and further in view of Hu et al. (US 2012/0166803 A1) (hereinafter Hu).

As per claim 2, Kumagai, Zou and Jenkins discloses The information processing apparatus according to claim 1 [See rejection to claim 1/5 above], but does not expressly  wherein the memory is further configured to: store therein, for each user, the information specifying another service and data region information, and the processor is further configured to: acquire the data region information of the user; and notify the server of the acquired data region information.
However, Hu discloses wherein the memory is further configured to: store therein, for each user, the information specifying another service and data region information, and the processor is further configured to: acquire the data region information of the user (e.g. Hu; [0050] discloses storing user terminal information on the network side.  Service flow passes through the gate way device, the message may carry the data plane identifier or the user IP address, and the gateway device may obtain the user terminal information stored on the network side.  [0074] discloses obtaining the user terminal information corresponding to the URL link stored on the network side.); and notify the server of the acquired data region information (e.g. Hu; [0074] discloses gateway device may send user terminal information by inserting the user terminal information in the header of the service request so as to notify the user terminal information to the service server. [0076] discloses the gateway device may send the IP address of the user terminal to the service server in the service request message.). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of obtaining user terminal information stored on the network side and providing the obtained information to the service server as taught by Hu into Kumagai, Zou and Jenkins because it would allow the service server to perform a validity check according to the user information carried in the URL, which prevents occurrence of link theft (see Hu; [0076] [Abstract]).

As per claim 3, the combination of Kumagai, Zou, Jenkins and Hu discloses The information processing apparatus according to claim 2 [See rejection to claim 2 above], wherein the processor is further configured to: store one or a plurality of elements of information among the first service, the information specifying another service, and the data region information in a header of the received request (e.g. Hu; [0074] discloses gateway device may obtain the user terminal information corresponding to the URL link stored on the network side.  The gateway device may send the URL link to the service server through the service request message for resource access of the user.  The header of the service request may be enhanced by inserting the user terminal information stored on the network side in the message. Kumagai; [0053-0056] discloses service managing unit maintains a service managing table and stores/registers service names and corresponding port numbers.   Also see [Figs.4-5 and related description] [0087] [0098] [0142].  [0060] discloses application managing unit stores in the memory unit information on each web application executed by each worker, the URL corresponding to that web application, the service provided by that web application, the identification information of the corresponding worker HTTP server.); and notify the server of the request (e.g. Kumagai; [0061] [0063-0064] discloses the client request appended with service identifier is transferred to the worker HTTP server.  [0129] discloses the request transferring unit transfers the client request appended with service identifier to the worker HTTP server.  Hu; [0074] discloses inserting the user terminal information in the header of the service request to notify the user terminal information to the service server.). 

Response to Arguments
Applicant's arguments filed on 06/03/2021 have been fully considered but they not persuasive.
Applicant argues on pages 6-7 of the remarks that “Jenkins merely discloses that the service provider application receives the service API call 154 and performs some functionality in response to the service API call 154.  However, Jenkins is silent on, for example, whether the service API call 118 is used to call any service using an address of the service API call 154….As a result, Applicant believes that Jenkins fails to disclose the purpose specific API is used to call a basic API to call the second service using the address of the second service specified by the first information…, as recited in independent claims 1, 4 and 5  

Examiner’s Response:
In response to applicant’s argument, the Examiner respectfully disagrees that combination of Kumagai, Zou and Jenkins does not disclose above features as recited in the independent claims 1, 4 and 5.  
It appears that Applicants are attacking references individually by arguing that “Jenkins does not disclose “purpose-specific API is used to call a basic API to call the second service using the address of the second service specified by the first information….”  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  
First, as discussed above, Jenkins discloses the first service calls a purpose-specific application programming interface (API) and the purpose-specific API is used to call a basic API to call the second service in response to a request for using the second service (e.g. Jenkins; [Fig. 1 and related description] [Col. 3, lines 30-45]  [Col. 4, lines 50-67 – Col. 5, lines 1-56] discloses service client application (112) issues a service request to client framework application (115) via service API call (118), the client framework application (115) transmits a service request to provider framework application (145) via service API call (133), and the provider framework application issues service request to the service provider application via service API call (154).  The service provider application receives the service API call and performs some functionality in response to the service API call.  Thus, the client framework application calls service API (133) to call a service API (154) to call the service provider application.).
Jenkins expressly relied upon to disclose a first service calls a purpose-specific API and the purpose-specific API is used to call a basic API to call the second service.  Jenkins does not expressly recite “a basic API uses the address of the second service to call the second service.  However, Jenkins (e.g.  [Fig. 1 and related description] [Col. 3, lines 30-45]  [Col. 4, lines 50-67 – Col. 5, lines 1-56]) strongly implies that API call would require address of the networked service provider where the desired second service resides.  Specifically, in view of [Figs. 1 and 5], Jenkins clearly discloses service providers and service clients are in communication via network. It is well known that in order to invoke/call desired services provided by server Thus, Jenkins implies API call will require/use address of the service provider where the second service is located, to access the second service.
Furthermore, Kumagai and Zou both disclose the first service calls the second service using the address of the second service specified by the first information in response to a request for using the second service (Kumagai; [0078-0079] upon receiving a client request from the master HTTP server, the application managing unit refers to the correspondence table and searches for a web application the corresponds to the URL specified in the client request and sends a processing request to that web application.  Thus, Kumagai discloses using URL (e.g. address of the second service) specified in the client request to locate a web application and sending a processing request to that web application.  Zou; [Claims 1 and 6] discloses a third-party application receiving a request for a first service from a client device operated by an end user and determining that the first service needs service provided by the second service, wherein the request includes type information and parameter information of the second service; querying a service directory to obtain an access address of the second service according to the type information of the second service; forwarding the request for the second service to a capability server according to the access address.  Thus, Zou discloses obtaining an access address of the second service when the first service needs service provided by the second service.).
Examiner respectfully concludes that the combination of Kumagai, Zou and Jenkins discloses all features of claims 1, 4 and 5 as recited.
 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0303219 A1- discloses a first application that supports the embedding of third party service features via second applications may determine through a server the third party services that are available. Then, corresponding controls and/or other input modes for issuing service requests for such embedded second applications may be configured in the first application such that a user that is using a first interface of the first application may call (via an input mode that triggers a generation of a service request) for a second interface of a desired, second application to be embedded within the first interface at the user's terminal.
US 2018/0357114 or U S10, 042,685 B1 – see claim 1, Figs. 1-2 and related description. 
US 2018/0196647 A1 – discloses [Fig. 5] [0078] discloses the computer receives from the first data processing system, via the first connection, a service request that includes an application programming interface (API) call and associated data to perform a task on a second data processing system (step 604). The service request that includes the application programming interface call and associated data may be, for example, service request with API call and associated data.
US 2013/0111500 A1-discloses An API bridge service retrieves a generic API message request, placed in a request queue of a message queuing network by a message queuing application, from the request queue. The API bridge service formats the generic API request into a particular API call for at least one specific API. The API bridge service calls at least one specific API with the particular API call. Responsive to the API 
US 2009/0217311 A1 – An apparatus, system, and method are disclosed for facilitating data flow between a first application programming interface ("API") and a second API. The function receiving module receives a first function call from a calling application. The first function call is directed at one or more files comprising an API signature according to the first API. The function converting module converts the first function call according to the first API into a second function call according to a second API. The sending module sends the second function call to a processing application. The result receiving module receives a first data result from the processing application according to the second API. The result converting module converts the first data result according to the second API to a second data result according to the first API. The returning module returns the second data result to the calling application. 
US 2018/0025049 A1- see figs. 2, 4-6 and related description.
US 9588813 B1 – discloses receiving a request for a service and invoking/transmitting another service call based on the information associated with the first service (See Figs. 2,4-6 and related description)
US 9697061 B1 – discloses service request includes arguments that indicates one encapsulated service, e.g. two different encapsulated services that are called separately by the encapsulating service.  The encapsulated services fulfils the service request calls in which they were received (See claim 1 and related description).
US 20160234338 A1 – discloses receiving, from a client device, a script for a first Web service as an argument in a call to a second Web service running on the one or more servers; generating code for the script by running the second Web service; storing the code on the one or more servers; querying, through an application program interface (API) of the one or more servers, a monitoring agent for data associated with a device, the data representing operation and/or status of the device; receiving, from a computer program, a request identifying the monitoring agent and the first Web service; based on the request, executing the code on the one or more servers to process the data obtained from the monitoring agent to generate an output that is derived from the operation and/or status of the device; and sending the output over a computer network to the computer program (See claim 10 and related description).
US 20100125623 A1 – discloses a cross-domain call from a workflow engine running in the context of the Web browser, such as a JSONP cross-domain call, is received in a proxy server, wherein the cross-domain call was issued by the workflow engine responsive to receiving a first Web service request generated by the Web mashup. Responsive to receiving the cross-domain call, the proxy server generates a second Web service request to the third-party Web server based on information included within the cross-domain call and places the second Web service request to the third-party Web service. The proxy server then receives content returned from the third-party Web service responsive to the placement of the second Web service request. The proxy server then return to the workflow engine a callback that includes the content returned from the third-party Web service (see [0008]).
US 8056091 B2 – discloses receiving, at runtime by a first software application provided at a first framework implemented on a first processor from a client implemented on a second processor, a first request to provide a requested service, the first software application being stateful and maintaining a first context of the first software application after providing the requested service; determining, by a repository manager of a metamodel runtime repository, that providing the requested service requires executing one or more second services of a second software application provided by a second framework, … invoking the one or more second services by the first application; initiating, by the first framework in response to receiving the first request by the first software application, a second request to access the one or more second services, the initiating of the second request comprising calling the business object in the first framework; receiving results of the execution of the one or more second services at the first application; and sending the results of the execution to the client from the first application (See claim 1 and related description).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on 10:00 - 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196